      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA

                                                *
UNITED STATES OF AMERICA,                       *
                                                *          3:05-CR-00511
       Plaintiff,                               *
                                                *
       v.                                       *
                                                *
EDWARD EARL STEPHENSON,                         *          ORDER GRANTING
                                                *          COMPASSIONATE RELEASE
       Defendant.                               *
                                                *

       Before the Court is Defendant Edward Earl Stephenson’s pro se Motion for

Compassionate Release filed on April 17, 2020. ECF No. 157. The Government filed its

response on April 20. ECF No. 158. Per the Southern District of Iowa’s Administrative Order

No. 20-AO-9-P, the Federal Public Defender entered an appearance and filed a supplemental

brief in favor of release on May 5. ECF No. 165. The Government then filed a response, as the

Administrative Order permits, on May 18. ECF No. 167. The matter is fully submitted.

                                     I. BACKGROUND

       In 2005, Defendant pleaded guilty to one count of conspiracy to distribute and

manufacture methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846. ECF No. 53.

Given his prior drug conviction and then-controlling statute, he faced a mandatory minimum of

twenty years imprisonment. ECF 166 ¶ 106. The Court sentenced him to 270 months

imprisonment and ten years of supervised release. ECF No. 114

       Defendant has done about as well as one can while incarcerated. He earned an associate

degree from Indiana State University and obtained job skills from prison work along with

“satisfactory or higher work performance reports.” ECF No. 157-1 at 1–2. He also “has been

very active” in Federal Bureau of Prisons (BOP) programming, including a 500-hour Residential
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 2 of 17



Drug Abuse Program that would have led to a sentence reduction but for Defendant’s specific

offense conduct. ECF No. 157-1 at 2; ECF No. 165 at 13. His BOP records show no

disciplinary violations. ECF No. 157-1 at 2.

       Today, Defendant is held at FMC Rochester, the Minnesota medical facility for federal

prisoners. ECF No. 157. At the time of sentencing, the Court was aware Defendant was

diagnosed with hepatitis C. See ECF No. 166 ¶ 83; ECF No. 167 at 6. The Court, however, was

not aware of how hepatitis C weakens one’s immune system, Trinity Coll. Dublin, How

Hepatitis C ‘Ghosts’ Our Immune System, Science Daily (June 5, 2019),

https://www.sciencedaily.com/releases/2019/06/190605105940.htm, and that this weakness may

continue even after one has been “cured,” Benedikt Strunz et al., Chronic Hepatitis C Virus

Infection Irreversibly Impacts Human Natural Killer Cell Repertoire, 9 Nature Comm. 2275

(2018), https://www.nature.com/articles/s41467-018-04685-9; see also Immune System Does Not

Recover Despite Cured Hepatitis C Infection, Karolinska Inst. (June 11, 2018),

https://news.ki.se/immune-system-does-not-recover-despite-cured-hepatitis-c-infection.

       The Court also was not aware that fifteen years into Defendant’s incarceration the world

would be consumed by a global pandemic. In two months, the virus known as COVID-19 has

killed more than 93,000 Americans and infected at least 1.55 million. Mortality Analysis, Johns

Hopkins U. & Med. (May 21, 2020, 5:46 AM), https://coronavirus.jhu.edu/data/mortality. We

shut down courts, schools, churches, theaters, “non-essential” businesses, and Major League

Baseball—places where there are too many people and too little space to keep the virus from

spreading through air and surfaces. That also sounds a lot like federal prison. Already

“tinderboxes for infectious disease,” prisons now are even more dangerous than we typically




                                                2
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 3 of 17



accept. United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *1 (E.D.

Pa. Apr. 1, 2020).

       At least 2265 prisoners and 188 BOP staff, including one at Defendant’s facility, tested

positive for the virus. COVID-19 Cases, Fed. Bureau Prisons (May 21, 2020),

https://www.bop.gov/coronavirus/. Fifty-eight of those inmates have died. Id. But it is hard to

compare these numbers to those for the nation at large. First, as the Federal Public Defender

notes—and the Court has noticed—the BOP case count appears to fluctuate both up and down

because it only includes “open” cases. See ECF No. 165 at 10 n.4; COVID-19 Cases, Fed.

Bureau Prisons (May 21, 2020), https://www.bop.gov/coronavirus/ (noting BOP “positive test

numbers are based on the most recently available confirmed lab results involving open cases”);

Christian Boone, Employee’s Death Raises Questions About Conditions Inside Federal Pen,

Atlanta J. Const. (May 4, 2020), https://www.ajc.com/news/local/employee-death-raises-

questions-about-conditions-inside-federal-pen/3Enh61w6Di8rcT9YuY5PPK/ (quoting BOP

spokesperson as saying “[t]he total number of open, positive test, COVID-19 cases fluctuates up

and down”). And second, it remains unclear how likely BOP is to test an inmate at all. See BOP

Expands COVID-19 Testing: Rapid Testing Available at Select Facilities, Fed. Bureau Prisons

(April 24, 2020, 1:00 PM),

https://www.bop.gov/resources/news/20200424_expanded_testing.jsp (describing testing of

asymptomatic patients at “select facilities”).

       The BOP indeed faces a daunting task. It has undertaken emergency measures to halt the

virus’s spread. BOP Implementing Modified Operations, Fed. Bureau Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 20, 2020). Social visits

are cancelled, prisoner movement is limited, and legal visits are suspended subject to exception.




                                                 3
       Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 4 of 17



Id. At the same turn, it is unclear what the future holds as states relax restrictions on free

residents, including BOP employees.

       The Attorney General has directed BOP to consider increased use of home confinement

for at-risk inmates. Memorandum from U.S. Att’y Gen. William Barr to Dir. of Bureau of

Prisons (Mar. 26, 2020). Defendant did not receive such a recommendation. Meanwhile, his

wife battles her own liver complications, and his adult son requires support for autism. ECF No.

165 at 14–15.

                                           II. ANALYSIS

       The First Step Act amended numerous provisions of the U.S. Code to promote

rehabilitation of prisoners and unwind decades of mass incarceration. Cong. Research Serv.,

R45558, The First Step Act of 2018: An Overview 1 (2019). Congress designed the provision at

issue here, § 3582(c)(1)(A), for “Increasing the Use and Transparency of Compassionate

Release.” § 603(b), 132 Stat. at 5239. Section 3582(c)(1)(A) allows defendants, for the first

time, to petition district courts directly for compassionate release. Id. Under the old regime,

defendants could petition only the BOP Director, who could then make a motion, at his or her

discretion, to the district court. See U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.4 (U.S.

Sentencing Comm’n 2018) [hereinafter U.S.S.G.]. The Director rarely did so. Hearing on

Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n

(2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice).

                                             A. Exhaustion

       The First Step Act’s gate-keeping provision created two ways for a defendant to bring a

compassionate release motion to a district court. The defendant may file a motion once he “has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the




                                                  4
       Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 5 of 17



defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”1 § 3582(c)(1)(A) (emphasis added). With this second

path, the statute’s plain text states only that thirty days must past after the defendant requests

compassionate release from the warden. No more. United States v. York, No. 3:11-CR-76, 2019

WL 3241166, at *5 (E.D. Tenn. July 18, 2019). Thus, while § 3582(c)(1)(a)’s gate-keeping

provision often is described as an “exhaustion” requirement, it is not “an exhaustion requirement

in the traditional sense . . . as it allows a defendant to come to court before the agency has

rendered a final decision.” United States v. Haney, No. 19-CR-541 (JSR), 2020 WL 1821988, at

*3 (S.D.N.Y. Apr. 13, 2020) (Rakoff, J.).

        Here, Defendant has satisfied the statute’s gate-keeping provision because thirty days

have passed since Defendant filed a petition for compassionate release with his warden. ECF

No. 165 at 5. The Government makes no argument to the contrary. See ECF No. 167. Thus,

Defendant has satisfied the statute’s gatekeeping provision and the Court may address the merits.

                               B. Extraordinary and Compelling Reasons

        Compassionate release provides a path for defendants with “extraordinary and

compelling reasons” to leave prison early. § 3582(c)(1)(A)(i). Such a sentence reduction must

comply with the 18 U.S.C. § 3553(a) factors and “applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A).




        1
          “Canons of construction ordinarily suggest that terms connected by a disjunctive be given
separate meanings, unless the context dictates otherwise. . . .” Reiter v. Sonotone Corp., 442 U.S. 330,
339 (1979). And as in Reiter, “here it does not.” Id.; see also Encino Motorcars, LLC v. Navarro, 136 S.
Ct. 2117, 2130 (2016) (Thomas, J., dissenting). This is so because the phrase “whichever is earlier”
makes clear that full exhaustion and “the lapse of 30 days” constitute two distinct paths to federal court.
§ 3582(c)(1)(A) (emphasis added).


                                                     5
       Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 6 of 17



    1. Definitions

        Congress never defined what constitutes “extraordinary and compelling.” 28 U.S.C.

§ 994(t). Instead, the statute directed the Commission to promulgate “the criteria to be applied

and a list of specific” extraordinary and compelling examples. Id. Before the First Step Act, the

Commission provided just three such examples, none of which apply here.2

        The Commission also provided a catch-all provision that allows the BOP Director to

determine “there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13

cmt. n.1(D). That still begs the question: what is extraordinary and compelling?

        Congress and the Commission gave two guideposts. Extraordinary and compelling

reasons “need not have been unforeseen at the time of sentencing.” § 1B1.13 cmt. n.2. For

example, just because a judge believes a defendant will dramatically improve himself while

incarcerated, that does not mean she cannot deem such improvement extraordinary and

compelling. And although “rehabilitation . . . is not, by itself, an extraordinary and compelling

reason,” its mention by the Commission and Congress indicate rehabilitation may be considered

with other factors. See § 1B1.13 cmt. n.3 (emphasis added); see also § 994(t) (“Rehabilitation of

the defendant alone shall not be considered an extraordinary and compelling reason.”).



        2
          First, the defendant’s medical condition is such that he suffers from a “terminal illness” or the
condition “substantially diminishes the ability of the defendant to provide self-care within the
environment of a correctional facility and from which he or she is not expected to recover.” § 1B1.13
cmt. n.1(A).
         Second, “[t]he defendant (i) is at least [sixty-five] years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at least [ten]
years or [seventy-five] percent of his or her term of imprisonment, whichever is less.” § 1B1.13 cmt.
n.1(B).
         Third, the defendant’s family circumstances include either “(i) The death or incapacitation of the
caregiver of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant’s
spouse or registered partner when the defendant would be the only available caregiver for the spouse or
registered partner.” § 1B1.13 cmt. n.1(C).


                                                      6
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 7 of 17



       Courts otherwise are left to themselves because the Commission, for whatever reason,

never updated its policy statement, as statutorily required, for the First Step Act.3 Rather, the

outdated policy statement still assumes compassionate release “may be granted only upon motion

by the Director of the Bureau of Prisons.” § 1B1.13 cmt. n.4. This left district courts in a

conundrum. On the one hand, Congress unequivocally said it wishes to “[i]ncreas[e] the [u]se . .

. of [c]ompassionate [r]elease” by allowing district courts to grant petitions “consistent with

applicable policy statements” from the Commission. § 3582(c)(1)(A) (emphasis added). On the

other hand, the Commission—unable to take any official action—has not made the policy

statement for the old regime applicable to the new one.

       Many courts, including this one, have concluded this means the Commission lacks an

applicable policy statement regarding when a court can grant compassionate release. United

States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *6 (S.D. Iowa Apr. 29, 2020);

United States v. Haynes, No. 93 CR 1043 (RJD), 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22,

2020) (citing thirteen such cases). In the absence of an applicable policy statement, these courts

conclude “the Court can determine whether any extraordinary and compelling reasons other than

those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant granting relief.” Cantu, 2019

WL 2498923, at *5; see also United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at

*3 (D. Me. July 11, 2019) (treating “the previous BOP discretion to identify other extraordinary

and compelling reasons as assigned now to the courts”). The result is that the district court can




       3
         The Commission cannot amend its guidelines until it again has four voting commissioners.
United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *1 n.1 (S.D. Tex. June 17, 2019)
(quoting United States v. Handerhan, No. 1:10-CR-00298, 2019 WL 1437903, at *1 n.4 (M.D. Pa. Apr. 1,
2019)). The Commission still has only two voting members. About the Commissioners, U.S. Sentencing
Comm’n, https://www.ussc.gov/commissioners (last visited April 23, 2020).


                                                  7
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 8 of 17



consider anything—or at least anything the BOP could have considered—when assessing a

defendant’s motion.

       The number of courts adopting this position has grown more still as society grapples with

the profound penological consequences of COVID-19. E.g., Rodriguez, 2020 WL 1627331, at

*12. Indeed, this reading now “appears to be the majority position.” United States v. Scott, No.

17-CR-156, 2020 WL 2508894, at *8 (E.D. Wis. May 15, 2020). It also is safe to say Congress

is aware of courts’ use of the law during the pandemic. See Cong. Research Serv., R46297,

Federal Prisoners and COVID-19: Background and Authorities to Grant Release 9 (2020).

       To be sure, some courts and the Government still maintain that the First Step Act merely

allows courts to grant a motion for compassionate release if the BOP Director would have done

the same under the Sentencing Guidelines and the BOP Program Statement written for the old

law. These courts conclude judges may not stray beyond the specific instances listed in § 1B1.13

cmt. n.1 (A)–(C). E.g., United States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at *4

(S.D. Ala. Aug. 13, 2019). They reason that the Sentencing Commission reserved § 1B1.13 cmt.

n.1’s residual provision for the BOP Director and only the BOP director. Id.

       The Court’s previous interpretations of the statute bind no one, not even itself.

Regardless, the Court declines to alter its reading. Courts assume Congress legislates with the

full knowledge of how agencies have interpreted earlier versions of a statute. Food & Drug

Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 144 (2000) (noting Congress has

“effectively ratified the FDA’s long-held position”). Congress also can “revoke or amend” the

Sentencing Commission’s guidelines and policy statements at any time. United States v.

Anderson, 686 F.3d 585, 590 (8th Cir. 2012) (citing Mistretta v. United States, 488 U.S. 361,

393–94 (1989)). The U.S. Supreme Court repeatedly has noted that “‘the title of a statute and the




                                                 8
       Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 9 of 17



heading of a section’ are ‘tools available for the resolution of a doubt’ about the meaning of a

statute.” Almendarez-Torres v. United States, 523 U.S. 224, 234 (1998) (quoting Bhd. of R.R.

Trainmen v. Balt. & Ohio R.R. Co., 331 U.S. 519, 528–29 (1947)). Although titles are not

dispositive, sometimes they can be “especially valuable.” Yates v. United States, 135 S. Ct.

1074, 1090 (2015) (Alito, J., concurring).

        Here, Congress knew of the BOP’s rare granting of compassionate release petitions.4

Until 2013, on average, “only [twenty-four] inmates were released each year.” Hearing on

Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n

(2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice). That number

increased to eighty-three inmates between August 2013 and September 2014 following

complaints to the BOP from the Inspector General’s office. Id. Since Congress still amended

the program following this increase, one can infer Congress thought eighty-three was still

insufficient. Because rather than “effectively ratif[ying]” the BOP’s position, Congress sought to

overturn it by statute. Brown & Williamson Tobacco Corp., 529 U.S. at 144.

        The Act listed these changes under the title of “Increasing the Use and Transparency of

Compassionate Release.” § 603(b), 132 Stat. at 5239. That title is “especially valuable” here.

Yates, 135 S. Ct. at 1090. The Court assumes the BOP Director faithfully executes the narrowly

drawn policy and program statements related to compassionate release. Therefore, the only way

direct motions to district courts would increase the use of compassionate release is to allow

district judges to consider the vast variety of reasons that may be “extraordinary and

compelling.”



        4
          The First Step Act’s compassionate release provisions originally appeared as a stand-alone bill.
Granting Release and Compassion Effectively Act of 2018, S. 2471, 115th Cong. (2018). That bill
explicitly sought to “improve the compassionate release process of the Bureau of Prisons.” Id.


                                                     9
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 10 of 17



       The Court acknowledges the policy arguments to the contrary. Yes, releasing defendants

from incarceration is a delicate business—but not any more so than incarcerating them initially.

The Court’s reading also does not—and, indeed, has not—allowed judges to release any

prisoner. The Court recognizes and respects the intricate sentence-adjustment scheme Congress

has created. The Court also knows it must still act in harmony with any sentencing policy

guidelines that remain applicable and the § 3553(a) factors. § 3582(c)(1)(A). For instance, the

need to appropriately punish severe conduct and not introduce sentencing disparities between

defendants convicted of similar crimes provide additional limits on a judge’s ability to release

people from custody. See § 3553(a)(2)–(6).

       Therefore, if the First Step Act is to increase the use of compassionate release, the most

natural reading of § 3582(c) is that the district court assumes the same discretion as the BOP

Director when it considers a compassionate release motion properly before it. Unqualified

“deference to the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.” Fox, 2019 WL 3046086, at *3.

   2. Defendant’s Extraordinary and Compelling Reasons

       Courts have found that the unprecedented risks of COVID-19; sentencing disparities

from changes in law; and rehabilitation each constitute extraordinary and compelling reasons to

grant compassionate release.

       a. COVID-19

       “Despite their disagreements about the precise definition of ‘extraordinary and

compelling reasons’ justifying compassionate release, many courts over the past two months

have agreed that such reasons exist in cases involving defendants whose serious underlying

health conditions place them at an elevated risk of infection and death from COVID-19 while in




                                                10
     Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 11 of 17



custody.” United States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M.

May 18, 2020). Indeed, the number of courts that have granted compassionate release because of

COVID-19 grows by the day. United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *9

(W.D.N.Y. Apr. 22, 2020); United States v. Smith, No. 12 CR. 133 (JFK), 2020 WL 1849748, at

*4 (S.D.N.Y. Apr. 13, 2020); United States v. Hernandez, No. 18 CR. 834-04 (PAE), 2020 WL

1684062, at *3 (S.D.N.Y. Apr. 2, 2020); Rodriguez, 2020 WL 1627331, at *1; United States v.

Jepsen, No. 3:19-CV-00073(VLB), 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); United

States v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27,

2020).

         COVID-19 poses a particular risk for individuals with certain existing health conditions.

These include a compromised immune system and liver problems. Groups at Higher Risk for

Severe Illness, Ctrs. for Disease Control & Prevention (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

         Indeed, several courts have cited a weakened immune system as a basis for granting

compassionate release. Campagna, 2020 WL 1489829, at *1 (noting the fifty-five-year-old

defendant “suffers from a compromised immune system . . . put[ting] him at significant risk if he

were to become infected with the current Coronavirus”); Jepsen, 2020 WL 1640232, at *3.

Courts also have granted release to defendants suffering from hepatitis C, among other

conditions. E.g., Miller v. United States, No. CR 16-20222-1, 2020 WL 1814084, at *1 (E.D.

Mich. Apr. 9, 2020).

         Here, Defendant’s medical records and presentence investigation report show he suffered

from hepatitis C for decades. ECF No. 167 at 6. Defendant claims he has scarring on his liver,

ECF No. 158-1, and points to authorities showing that long-term hepatitis C infections weaken




                                                 11
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 12 of 17



the immune system, Trinity Coll. Dublin, How Hepatitis C ‘Ghosts’ Our Immune System,

Science Daily (June 5, 2019),

https://www.sciencedaily.com/releases/2019/06/190605105940.htm. The Government does not

dispute the health risks, but argues Defendant was cured in 2018. ECF No 167-1. Even so, the

Government’s materials show liver damage may persist even after the virus appears defeated.

ECF No. 167-2 (noting there is no “guarantee that the liver will heal from existing scarring or

damage. There may still be liver-related complications if you have advanced liver scarring or

cirrhosis”). Furthermore, it is not at all clear one’s immune system simply rebounds from a long-

term hepatitis C infection. Benedikt Strunz et al., Chronic Hepatitis C Virus Infection

Irreversibly Impacts Human Natural Killer Cell Repertoire, 9 Nature Comm. 2275 (2018),

https://www.nature.com/articles/s41467-018-04685-9; see also Immune System Does Not

Recover Despite Cured Hepatitis C Infection, Karolinska Inst. (June 11, 2018),

https://news.ki.se/immune-system-does-not-recover-despite-cured-hepatitis-c-infection.

       At bottom, Defendant credibly claims two conditions—a weakened immune system and a

damaged liver—that the Centers for Disease Control and Prevention linked to COVID-19

complications. The Court will not brush off those concerns as just another downside of prison.

No person deserves such callousness.

       The Government notes there indeed are far fewer infections among federal prisoners than

Americans at large. ECF No. 167 at 9. Fair enough, but there also are far fewer Americans

inside federal prisons than outside of them. Simple math shows the former category is far more

likely to have a confirmed case of the virus, even with BOP’s limited testing.5 And although


       5
         There have been 2265 confirmed cases among 149,648 federal prisoners, representing 1.51% of
the population. COVID-19 Cases, Fed. Bureau Prisons (May 21, 2020),
https://www.bop.gov/coronavirus/. Meanwhile, there have been 1,551,853 confirmed cases among
roughly 329,672,928 Americans, representing 0.471% of the population. Compare Mortality Analysis,


                                                 12
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 13 of 17



FMC Rochester has confirmed just one case among staff, that also demonstrates that even a

federal medical facility is unable keep the virus outside of its walls. Thus, the particularized

risks of COVID-19 cut in favor of extraordinary and compelling reasons supporting

compassionate release.6

        b. Rehabilitation

        As discussed above, “[r]ehabilitation of the defendant alone shall not be considered”

sufficiently extraordinary and compelling to justify compassionate release. § 994(t) (emphasis

added). For the word “alone” to do any work—as it must—that means courts can consider

rehabilitation as part of a compassionate release motion. Cf. Corley v. United States, 556 U.S.

303, 314 (2009) (stating that a “statute should be construed so that effect is given to all its

provisions” (quoting Hibbs v. Winn, 542 U.S. 88, 101 (2004))). Several courts, including this

one, have concluded the same and considered a defendant’s rehabilitation in granting

compassionate release. E.g., Brown, 2020 WL 2091802, at *7; United States v. Wade, No. 2:99-

CR-00257-CAS-3, 2020 WL 1864906, at *5 (C.D. Cal. Apr. 13, 2020); United States v. Chan,

No. 96-CR-00094-JSW-13, 2020 WL 1527895, at *6 (N.D. Cal. Mar. 31, 2020); United States v.

Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at *3 (D. Kan. Mar. 11, 2020).

        Defendant has done remarkably well during more than fifteen years of incarceration. He

has earned an associate degree, met or exceeded expectations in his jobs, and “has been very

active” in BOP programming. ECF No. 157-1 at 2. He meanwhile maintained a clear




Johns Hopkins U. & Med. (May 21, 2020, 5:46 AM), https://coronavirus.jhu.edu/data/mortality, with U.S.
and World Population Clock, U.S. Census Bureau, https://www.census.gov/popclock/ (last visited May
21, 2020).
          6
            The Court does not hold that every federal inmate with a COVID-19 risk factor necessarily
meets the criteria for compassionate release. See, e.g., United States v. Starr, No. 4:06-CR-00080, 2020
WL 2312045, at *1 (S.D. Iowa May 8, 2020). Rather, a prisoner’s specific COVID-19 risk is but one
factor, like rehabilitation, that can cut in favor of compassionate release.


                                                  13
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 14 of 17



disciplinary record, no minor feat in any prison. Id. And he appears to have taken on such self-

improvement for its own sake, not any hoped reward. For instance, he completed a 500-hour

Residential Drug Abuse Program that would normally lead to a sentence reduction despite being

unable to receive one because of his crime’s specific offense characteristics. ECF No. 165 at 13.

This also is his first post-conviction motion to the Court. Thus, Defendant’s exemplary

rehabilitation cuts in favor of release as well.

        c. Sentencing Disparity

        Several courts, including this one, also have held that sentencing disparities created by

criminal law reforms can be considered as part of a compassionate release motion. Brown, 2020

WL 2091802, at *8 (holding changes to mandatory minimum sentence calculations for violations

of 18 U.S.C. § 924(c) constitute one of several extraordinary and compelling reasons); United

States v. McPherson, No. CR94-5708RJB, 2020 WL 1862596, at *5 (W.D. Wash. Apr. 14, 2020)

(“It is extraordinary that a civilized society can allow this to happen to someone who, by all

accounts, has long since learned his lesson.”); Wade, 2020 WL 1864906, at *4; United States v.

Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *5 (D. Utah Feb. 18, 2020)

(considering § 924(c) amendments). In some cases, the government appears to have accepted

these decisions. United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb.

Nov. 14, 2019) (“A reduction in his sentence is warranted by extraordinary and compelling

reasons, specifically the injustice of facing a term of incarceration forty years longer than

Congress now deems warranted for the crimes committed.”), appeal dismissed following

government request, No. 20-1603 (8th Cir. April 1, 2020).

        Here, Defendant may be out of prison if the law was in 2006 what it is now. Back then,

Defendant faced a twenty-year mandatory minimum under § 841(b)(1)(A) because he committed




                                                   14
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 15 of 17



his offense with a prior drug conviction. ECF No. 166 ¶¶ 105–06. However, Congress has since

reduced the mandatory minimum for violating the same statute with a prior drug conviction to

fifteen years. See § 841(b)(1)(A). Defendant has been in custody since February 2005, more

than fifteen years ago, and federal inmates—especially those with rehabilitative records like

Defendant’s—often transition out of prison during their last year. See ECF No. 20.

       The Court is sensitive to the fact that retroactivity for sentencing calculations generally is

the Legislature’s province. But Congress already has shown how factors that cannot be an

“extraordinary and compelling reason” alone can still be considered with other factors. See

§ 994(t). Thus, the Court can still consider the resulting sentencing disparity as part of a motion

for compassionate release. And if this is so, it is hard to argue that the unfairness of keeping a

man in prison for years more than if he had committed the same crime today is neither

extraordinary nor compelling. This, too, cuts in favor of a sentence reduction under § 3582(c).

       To be sure, Defendant does not fit in one of the three categories that once formed the

heartland of compassionate release cases. He is not terminally ill, at least not yet. He is not

older than sixty-five. Although his son requires support, he is an adult and receives aid from the

state. See § 1B1.13 cmt. n.1(A)–(C). But Congress recognized these three categories created by

the Sentencing Commission were insufficient when it sought to open compassionate release to

more inmates. And regardless, even the Commission realized there would be “extraordinary and

compelling” cases that fell outside the heartland. Defendant’s unique health risks, rehabilitation,

and greater-than-necessary sentence constitute extraordinary and compelling reasons.

                                         C. § 3553(a) Factors

       Finally, the Court must consider if compassionate release comports with any applicable

§ 3553(a) factors. § 3582(c)(1)(A). To be sure, the “nature and circumstances of the offense”




                                                 15
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 16 of 17



are serious, if not unique in the Southern District of Iowa. § 3553(a)(1). Defendant pleaded

guilty to producing a not insignificant amount of methamphetamine. ECF No. 166 ¶ 1.

       And with respect to “characteristics of the defendant,” § 3553(a)(1), this also was not his

first offense. Yet those previous offenses occurred in Defendant’s early twenties. Id. ¶¶ 50–60.

Defendant is now forty-nine years old. From this case’s beginning, he owned up to his crime.

Meanwhile, his exemplary rehabilitative progress in prison, discussed above, suggests he is a

different person today. Now, he seeks to return home not just for his own safety, but to help care

for his autistic son while his wife manages her own liver problems. ECF No. 157 at 1.

       Meanwhile, the “need for the sentence imposed” appears weak after fifteen years of

incarceration. § 3553(a)(2). Congress, by amending § 841(b)(1)(A), already made clear that the

“seriousness of the offense” does not automatically warrant more than fifteen years in prison.

And given Defendant’s spotless prison disciplinary record, incarceration is unnecessary “to

protect the public from further crimes of the defendant.” § 3553(a)(2)(C). Meanwhile,

Defendant’s exhaustive use of prison programming and employment suggests an actual

vocation—outside of prison—would best “provide the defendant with needed educational or

vocational training.” § 3553(a)(2)(D).

       Incarceration also is not the only “kind[] of sentence available.” § 3553(a)(3).

Noncustodial sentences also curtail “prized liberty interests” and “the Defendant always faces the

harsh consequences that await if he violates the conditions” attached to such a sentence. United

States v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d 884 (8th Cir. 2006),

rev’d, 552 U.S. 38 (2007). Such restrictions also promote respect for the law, protect the public,

and do not constitute any endorsement of Defendant’s conduct. See id.




                                                16
      Case 3:05-cr-00511-RP-TJS Document 168 Filed 05/21/20 Page 17 of 17



       Although it is true the Sentencing Commission’s Guidelines, counseled in favor of a

longer sentence, they are but one factor. See § 3553(a)(4). And because the Commission never

released guidelines with respect to compassionate release under the First Step Act, see supra

note 3, § 3553(a)(5)’s “pertinent policy statement” factor is neutral.

       Considering these factors in combination with the extraordinary and compelling reasons

discussed above, the Court grants Defendant’s motion for compassionate release.

                                           D. Release Plan

       Defendant’s term of imprisonment is reduced to time served, and he is sentenced to a

term of supervised release that runs until his current release date plus the ten-year term imposed

at sentencing. The term of supervision is subject to conditions in the original judgment. In

addition, Defendant shall reside at the home of his sons, Brandon and Austin Stephenson, at

2113 Burlington Avenue, in Burlington, Iowa. The U.S. Probation and Pretrial Services Office

(USPO) must approve any address change.

       Upon release, Defendant shall immediately contact the Southern District of Iowa’s

USPO. He shall submit to USPO screening for COVID-19 following his release to the extent it

is available. He also shall remain in self-quarantine for fourteen days upon returning home. He

shall comply with national, state, and local orders regarding COVID-19.

                                       III. CONCLUSION

       For the reasons stated herein, Defendant’s pro se Motion for Compassionate Release

(ECF No. 157) is GRANTED.

       IT IS SO ORDERED.

       Dated this 21st day of May 2020.




                                                 17
